Citation Nr: 0423871	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating exceeding 10 percent for post-
traumatic stress disorder (PTSD) before July 8, 2003.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,216.84 paid during 
the veteran's incarceration for a felony.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio and a September 1999 decision of the 
Committee on Waivers and Compromises of the RO.

The November 1999 rating decision denied the veteran's claim 
for a rating for PTSD exceeding 10 percent.  However, a 
September 2003 rating decision increased the rating of the 
veteran's PTSD from 10 to 100 percent from an effective date 
of July 8, 2003.  The veteran has contended on appeal that he 
is entitled to an effective date earlier than July 8, 2003 
for the rating of 100 percent.  However, the RO has developed 
the issue remaining on appeal as whether the veteran is 
entitled to any rating exceeding 10 percent for his PTSD 
before the July 8, 2003 effective date of the rating of 100 
percent.  The RO's characterization of the issue on appeal is 
more favorable to the veteran than is his own given the legal 
limitations on the payment of compensation that apply in his 
case.  

As the record shows, the veteran is incarcerated, and has 
been since April 12, 1993, on account of having been 
convicted of committing a felony in January 1992.  Section 
5313 of title 38, United States Code creates a limitation on 
payment of compensation to persons who are incarcerated in a 
federal, state, or local institution for a period exceeding 
60 days on account of having been convicted of a felony 
committed after October 7, 1980.  When the benefit was 
awarded for a service-connected disability not rated at 20 
percent or more, the statute requires that there shall be no 
payment of benefits "for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends, in an amount that exceeds . . . one-half 
of the rate of compensation payable under section 1114(a) of 
this title."  38 U.S.C.A. § 5313(a)(1)(B) (West 2002); see 
also 38 C.F.R. § 3.665 (2003).  When the benefit was awarded 
for a service-connected disability rated at 20 percent or 
more, the statute provides that there shall be no payment of 
benefits for that period "in an amount that exceeds. . . . 
the rate of compensation payable under section 1114(a) of 
this title," which is 10 percent.  38 U.S.C.A. 
§ 5313(a)(1)(A); see also 38 C.F.R. § 3.665.

Thus, by the limitations on payment of compensation that are 
established by section 5313, the veteran will be paid the 
same amount of compensation for his PTSD from the 61st day of 
his incarceration on the basis of any rating that exceeds 10 
percent.  The RO's characterization of the issue on appeal, 
by allowing the possible granting of a rating effective 
before July 8, 2003 that is between 10 and 100 percent, has 
increased the veteran's chances of receiving additional 
compensation payments for the earlier period even if a rating 
of 100 percent were not found to be warranted. 

The Board is deferring its consideration of the other issue 
presented on this appeal, entitlement waiver of recovery of 
an overpayment of compensation benefits in the amount of 
$3,216.84 paid during the veteran's incarceration for a 
felony, until the claim for an increased rating of PTSD 
before July 8, 2003 has been further developed and 
readjudicated.  The issues are inextricably intertwined, 
because the amount of the overpayment of compensation paid on 
account of PTSD could change, depending on how the claim for 
an increased rating is decided.  Issues are inextricably 
intertwined when a decision concerning one could have a 
significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  In such a case, it is proper to 
defer adjudication of the affected issue.  Id.; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal 
litigation is an "undesirable specter" to be avoided).  

The claims were remanded by the Board in December 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

It appears to the Board that before entitlement to a rating 
exceeding 10 percent for PTSD before July 8, 2003 may be 
further considered, additional action must be taken under 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
and to comply fully with the Board's Remand of December 2001.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim is 
remanded for completion of this action and, also, corrective 
action having to do with representation of the veteran.

Representative

Review of the claims file discloses that in a statement 
submitted in October 2001, the veteran complained about his 
appointed representative, Disabled American Veterans, and 
said that he wished to appoint a new representative.  
However, there is no documentation on file that the RO then 
sent the veteran a VA Form 21-22 with which to appoint a new 
representative or otherwise assisted him in carrying out his 
announced intention.

An appellant is entitled to representation in all stages of 
an appeal.  38 C.F.R. § 20.600 (2003).  The veteran was 
entitled in October 2001 to change his representative to 
another of his choice.  38 C.F.R. § 20.607 (2003).  All 
notifications from VA to a claimant during the prosecution of 
a claim also must go to the claimant's representative.  
Indeed, the United States Court of Appeals for the Federal 
Circuit has said that the failure to provide the accredited 
representative of a claimant with a copy of a statement of 
the case issued to the claimant represents "grave procedural 
error" vitiating the finality of Board and RO decisions.  
Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) (citing 
Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (failure to 
send statement of the case to accredited representative 
tolled 60-day period to respond)).  Therefore, the failure of 
the RO to respond to the request made by the veteran to 
change his representative is one that, if that request stands 
today, prejudiced his due process rights.

On remand of this matter, the RO must ask the veteran whether 
he still wishes to change his representative and must offer 
him the means, and other assistance, to do so.  If the 
veteran wishes to change his representative, and does, the RO 
must take all action necessary to assure that the new 
representative is accorded an opportunity to submit argument 
and additional evidence on the issues presented on this 
appeal.  38 C.F.R. § 19.9(a) (2003).  

Notice

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims held 
in a January 2004 decision that the notice required by 
section 5103 of the VCAA must be furnished "before an 
initial unfavorable AOJ [agency of original jurisdiction] 
decision on the claim."  Pelegrini v. Principi, 17 Vet. App. 
412, 421-22 (2004).

In April 2002, the RO sent the veteran a letter, with a copy 
to the organization presumed to be his representative, that 
was intended to serve as the notice required under the VCAA.  
However, this letter did not adequately describe the type of 
evidence that was needed to substantiate the claims.  It did 
not describe that evidence directly, nor did it describe that 
evidence indirectly by discussing what propositions had to be 
proven for each claim.  Rather, it discussed the evidence 
needed to substantiate a service connection claim.  For this 
reason alone, the notice was deficient.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. at 186-87.  On remand, the RO must furnish notice 
to the veteran and his appointed representative concerning 
evidence needed to substantiate the claims that fully 
complies with all the requirements of section 5103.  
38 C.F.R. § 19.9(a).  

Hearing

The December 2001 Remand instructed the RO to ask the veteran 
to clarify whether he wished to have a personal hearing 
before a decision review officer of the RO or before the 
Board concerning the issues presented on this appeal and to 
do so in a manner that fully informed him of the different 
forms of hearings available to claimants.

The RO did not comply fully with the instruction of the Board 
in the case of the claim for an increased rating. 

In the letter of April 2002 referred to above, the RO 
mentioned this instruction but did not ask the veteran to 
clarify whether he wished to have a personal hearing.  There 
is no documentation on file that the RO asked the veteran to 
clarify whether he wanted a hearing on this issue and 
explained the different forms of hearings available to 
claimants.  Thus, corrective action to comply fully with the 
instruction of the Board must be taken on Remand.  Stegall; 
38 C.F.R. § 19.9(a).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notice and 
development action required by the VCAA 
and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  The AMC should contact the veteran in 
writing and request that he sign and 
submit VA Form 21-22 appointing a new 
representative or indicate that he does 
not wish to do so.  A blank VA Form 21-22 
should be included with the RO's letter.  
Both a copy of the RO's letter to the 
veteran and any executed VA Form 21-22 or 
written statement in lieu thereof 
received from him should be placed in the 
claims file.

3.  If the veteran changes his appointed 
representative, take affirmative action 
to provide the new representative with an 
opportunity to submit argument and 
additional evidence concerning both of 
the issues presented on this appeal.

4.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claim of entitlement to 
a rating exceeding 10 percent for PTSD 
before July 8, 2003.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. 
§ 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) and 38 C.F.R. § 3.159(b), and 
as explicated in Quartuccio, Pelegrini, 
and other relevant precedent.  The notice 
must ask the veteran to submit all 
evidence in his possession that is 
pertinent to his claims.  The notice must 
inform the veteran that he has one year 
in which to submit such evidence and 
information.

Send a copy of the notice to the 
veteran's appointed representative.  
Allow the veteran and his appointed 
representative appropriate time in which 
to respond.

5.  After securing any needed releases 
from the veteran, make efforts to secure 
all records to which he or his 
representative refers in response to the 
inquiry requested in Paragraph 4.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his appointed representative 
regarding any records that could not be 
obtained.

6.  Contact the veteran in writing and 
ask that he clarify in writing whether he 
desires a personal hearing before a 
decision review officer at the RO and/or 
before the Board on the issue of 
entitlement to a rating exceeding 10 
percent for PTSD before July 8, 2003.  
Send a copy of the letter to the 
veteran's appointed representative.  
Inform him in this inquiry of the manner 
in which each kind of hearing could take 
place given that he is incarcerated.  
Schedule him for the hearing or hearings 
he requests.  Associate with the claims 
file the letter to the veteran, his 
reply, and all other documentation 
concerning this matter.

7.  Then, readjudicate the claim of 
entitlement to a rating exceeding 10 
percent for PTSD before July 8, 2003.  If 
the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
appointed representative appropriate time 
in which to respond.

8.  Readjudicate the deferred issue of 
entitlement to waiver of recovery of an 
overpayment of compensation benefits in 
the amount of $3,216.84 paid during the 
veteran's incarceration for a felony if 
new evidence or argument is received on 
that issue or if the prior decision of 
the increased rating issue is changed.  
If the waiver is not granted in full, 
provide the veteran and his appointed 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his appointed representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B.COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


